     Case 4:20-mc-80081-DMR Document 18 Filed 06/05/20 Page 1 of 2



 1   WILLKIE FARR & GALLAGHER LLP
     BENEDICT Y. HUR - #224018
 2   bhur@willkie.com
     One Front Street, 34th Floor
 3   San Francisco, CA 94111
     Telephone:    415 858 7400
 4   Facsimile:    415 858 7599

 5   WILLKIE FARR & GALLAGHER LLP
     SAMUEL HALL (appearing pro hac vice)
 6   shall@willkie.com
     1875 K Street, NW
 7   Washington, DC 20006
     Telephone:     202 303 1443
 8   Facsimile:     202 303 2442

 9   Attorneys for Plaintiff AARON RICH.

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                     OAKLAND DIVISION

13   In the Matter of a Subpoena to Non-Party         Case No. 4:20-mc-80081-DMR
     Twitter, Inc.
14                                                    (D.C. Case No. 1:18-cv-00681-RJL)
     AARON RICH
15                                                    PROOF OF SERVICE
                   Plaintiff,
16                                                    Date:
            v.                                        Time:
17                                                    Dept:
     EDWARD BUTOWSKY, MATTHEW                         Judge:       Magistrate Judge Donna M. Ryu
18   COUCH, AMERICA FIRST MEDIA, and
     THE WASHINGTON TIMES,
19
                   Defendants.
20

21

22

23

24

25

26

27

28


                        In the Matter of a Subpoena to Non-Party Twitter, Inc.,
                                    Case No. 4:20-mc-80081-DMR
      Case 4:20-mc-80081-DMR Document 18 Filed 06/05/20 Page 2 of 2



 1          I, Samuel Hall, declare:

 2   I am over the age of eighteen years and not a party to the within-entitled action. My business

 3   address is 1875 K Street, NW, Washington, DC 20006. On June 5, 2020, I served a copy of

 4   the within document(s):

 5          ORDER TO FILE DECLARATION PURSUANT TO CIVIL LOCAL RULE 79-5(E)
 6
            [x] Per agreement between counsel, by transmitting via e-mail or electronic transmission
 7          the document(s) listed above to the person(s) at the e-mail address(es) set forth below.
 8
            Eden P. Quainton
 9          QUAINTON LAW, PLLC
            1001 Avenue of the Americas, 11th Floor
10          New York, NY 10018
            Phone:(212)813-8389
11          Fax: (212) 813-8390
            Email: equaintonlaw@gmail.com
12

13          Counsel for Defendant Edward Butowsky

14
            Executed on June 5, 2020, in Washington, D.C.
15
                                                       By:   /s/Samuel Hall
16
                                                             SAMUEL HALL
17
     I attest that concurrence in the filing of this document has been obtained from the signatory who
18
     is listed on the signature page.
19

20                                                     By:   /s/Benedict Y. Hur

21                                                           BENEDICT Y. HUR
22

23

24

25

26

27

28
                                                     1
                           In the Matter of a Subpoena to Non-Party Twitter, Inc.,
                                       Case No. 4:20-mc-80081-DMR
